Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. Patent Application Publication 2011/0178366).

Regarding claims 1-2 and 20-21, Suzuki et al. disclose a device comprising: 
a delivery catheter (“endoscope E1 by inserting into a work channel E3 formed in an elongated insertion part E2 of the endoscope E1,” see [0031] and figure 12 for example); 
a snare head (“loop-shaped snare wire (treatment part)” 4, see [0034], [0036], [0046] and 1-3 and 6 for example, or alternatively 42a, 48 or elements 61a-67 of figure 14 where “a basket-shaped gripping instrument (treatment device for endoscope) 61 of this embodiment includes, instead of the snare wire 4 of the high-frequency snare 1, treatment part 61a which is provided with four elastic wires 62 to 65,” see [0084] and figure 14) at a distal end of the delivery catheter, the snare head having: 
(i) a collapsed state for movement of the delivery catheter through a guide catheter “endoscope” E1, see [0031]-[0033] and figures 1 and 6) and 
(ii) a deployed state for capturing a mitral valve clip that has been pre- positioned on the mitral valve to bind at least a portion of the mitral valve or for capturing for alteration or removal the anterior leaflet of the mitral valve; and
a snare head controller (“snare operation part” 6, see [0036], [0046] and figure 1 for example) connected at a proximal end of the delivery catheter and configured to control transition of the snare head between the collapsed state and the deployed state;
the snare head having a snare basket (“a basket-shaped gripping instrument (treatment device for endoscope) 61 of this embodiment includes, instead of the snare wire 4 of the high-frequency snare 1, a treatment part 61a which is provided with four elastic wires 62 to 65,” see [0084] and figure 14) for at least partially surrounding the pre- positioned mitral valve clip or the anterior leaflet and having one or more ablation delivery catheters configured to ablate tissue surrounding the pre-positioned mitral valve clip or the anterior leaflet; 
an ablation delivery catheter (“flexible sheath” 2, see [0034]-[0036] and figure 1-3 and 6) configured to ablate tissue (“high-frequency current from the high-frequency power source (not shown) flows through the snare wire 4, burning the base of the target tissue K and thereby excising it,” see [0049] and figure 6), and
the snare head controller (“snare operation part” 6, see [0036]-[0037], [0046] and figure 1 for example) configured to control the position and/or size of the snare basket during the deployed state, the snare head controller configured to control ablation source delivery (“electrode terminal 9,” see [0037]) to the tissue during the deployed state.
With respect to the recitations of A) the delivery catheter is configured to be deployed near a mitral valve using a guide catheter; B) the deployed state of the snare is for capturing a mitral valve clip that has been pre-positioned on the mitral valve to bind at least a portion of the mitral valve or for capturing for alteration or removal the anterior leaflet of the mitral valve; C) the snare basket is for at least partially surrounding the pre- positioned mitral valve clip or the anterior leaflet and having one or more ablation delivery catheters configured to ablate tissue surrounding the pre- positioned mitral valve clip or the anterior leaflet, D) that the delivery catheter is “configured to be deployed near a mitral valve using a guide catheter;” and E) “the guide catheter used to deploy the delivery catheter,” these are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
It should be noted that a guide catheter is not even positively recited.
Finally, it should be noted the snare head and the basket are both grasping tools, since they are capable of grasping and closing around tissue, and it is capable of the claimed functions (claims 20 and 21).

Regarding claim 3, Suzuki et al. disclose the proximal end of the delivery catheter comprises an electrode (“electrode terminal” 9, see [0037]). The recitation that the electrode is “for supplying radiofrequency energy to ablate tissue adjacent the mitral valve clip or anterior leaflet to allow for removal of the mitral valve clip or removal or alteration of the anterior leaflet” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Regarding claim 16, Suzuki et al. disclose the claimed spring (the elastic wire(s) of the snare head, see the abstract, [0008]-[0009], [0073], [0080], and [0084] for example).

Regarding claim 17, Suzuki et al. disclose the claimed 1 and 2™ sides (see for example opposing sides of the snare 4, or snare 61a).

Regarding claim 19, Suzuki et al. disclose the claimed invention including the cord (the distal portion of “operation wire” 3 see figures 1-3, 6, 11-12, and 14) for cinching (where “cinching” is interpreted as securing, tightening, and/or fastening).

Claims 1, 7, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (U.S. Patent Application Publication 2008/0140189).

Regarding claim 1, Nguyen et al. disclose a device comprising:
a delivery catheter (“catheter” 2 and the outer tube 7, see [0149], [0151] and figures 1-11);
a snare head (comprising “series of blades” 11 and 12 comprising in turn metal elongate blades” 30, see [0151] and figures 1-11) at a distal end of the delivery catheter, the snare head having:
(i) a collapsed state for movement of the delivery catheter through a guide catheter (shown clearly in figure 1) and
(ii) a deployed state for capturing (shown clearly in figure 11); and
a snare head controller (“(d) means making it possible to bring the blades of said first and second set from their retracted position to their protracted position,” see [0031], and more specifically “the end of the catheter 2 which emerges from the patient” in [0152] which discloses “Each balloon 31, placed between the tube 3 and the blades 30, may be inflated from the end of the catheter 2 which emerges from the patient, via a passage 32 formed in the tube 6.”) connected at a proximal end of the delivery catheter and configured to control transition of the snare head between the collapsed state and the deployed state;
the snare head having a snare basket (either of the “series of blades” 11 or 12 comprising in turn metal elongate blades” 30, see [0151] and figures 1-11); 
an ablation delivery catheter (the inner tubes 5 and 6, see [0149], [0152] and figure 1-11) configured to ablate tissue (herein ablation in broadly interpreted by its ordinary meaning of surgical removal of bodily tissue and since tubes 5 and/or 6 and coupled to the blades 30 for cutting tissue, tubes 5 and/or 6 meet the ablation catheter), and
the snare head controller (“(d) means making it possible to bring the blades of said first and second set from their retracted position to their protracted position,” see [0031], and more specifically “the end of the catheter 2 which emerges from the patient” in [0152] which discloses “Each balloon 31, placed between the tube 3 and the blades 30, may be inflated from the end of the catheter 2 which emerges from the patient, via a passage 32 formed in the tube 6.”) configured to control the position and/or size of the snare basket during the deployed state, the snare head controller configured to control ablation source delivery (see [0029], [0036], [0151] and [0195] for example) to the tissue during the deployed state.
With respect to the recitations of A) the delivery catheter is configured to be deployed near a mitral valve using a guide catheter; B) the deployed state of the snare is for capturing a mitral valve clip that has been pre-positioned on the mitral valve to bind at least a portion of the mitral valve or for capturing for alteration or removal the anterior leaflet of the mitral valve; C) the snare basket is for at least partially surrounding the pre- positioned mitral valve clip or the anterior leaflet and having one or more ablation delivery catheters configured to ablate tissue surrounding the pre- positioned mitral valve clip or the anterior leaflet, D) that the delivery catheter is “configured to be deployed near a mitral valve using a guide catheter;” and E) “the guide catheter used to deploy the delivery catheter,” these are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
It should be noted that a guide catheter is not even positively recited.
Finally, it should be noted the snare head and the basket are both grasping tools, since they are capable of grasping and closing around tissue, and it is capable of the claimed functions (claims 20 and 21).

Regarding claims 7 and 11, Nguyen et al. disclose the claimed invention including the claimed: 1) delivery catheter (“catheter” 2, see [0149], [0151] and figures 1-11), and 2) the valve (“prosthetic valve” 10, see [0149] and figures 1, 4, and 9-10).

Regarding claim 15, Nguyen et al. disclose the claimed retraction funnel (the “inflatable balloons” 31 both have funnel shapes and are capable of the recited functional limitations, see [0151] and figures 1-3 and 11).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Patent Application Publication 2011/0178366) as applied to claim 1 above, and further in view of Saadat et al. (U.S. Patent Application Publication 2007/0213735).

Regarding claims 4, 6 and 9, Suzuki et al. show the device above, including:
a high-frequency (electrical) source connected to the snare and an electrode (“electrode terminal 9,” see [0037] as shown above), also see [0036], [0049], and [0082].
Yet Suzuki et al. fail to explicitly recite:
a switch, the switch alternately permitting and ceasing to permit electrical current from the electrical source to flow to the electrode,
the switch is controlled remotely,
the electrical source is a battery, and/or
an ablation source, wherein the ablation source is one of a radiofrequency source, laser source, and cryo-thermal source.
Like Suzuki et al., Saadat et al. disclose an elongate electrosurgical device using a cutting, dissecting and ablating tissue (see [0066] and figures 3A and 9A-9B) via an electrode loop and teach an embodiment having “a foot switch for activating an RF generator to delivery RF current to an electrode,” see [0081].
It should be noted here, that the recitation of the switch be controlled remotely is interpreted as being remote from the elongate device, that is, some undefined distance from the elongate electrosurgical device, which Saadat et al. clearly teach with the foot pedal – which is a remotely controlled switch in that the foot switch or foot pedal is remote from the element that passes electrical current to tissue at the distal end of the device.  The specification does not preclude such an interpretation.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Suzuki et al., as taught by Saadat et al., to provide the elongate electrosurgical device with an RF generator and a foot pedal for activating/deactivating RF energy to ablate, cut, and/or dissect tissue.

Regarding claim 5, Suzuki et al. show the device above, 
yet Suzuki et al. fail to explicitly recite: 
a proximal end of the delivery catheter comprises an optical fiber positioned to deliver a laser ablation signal to ablate tissue adjacent the mitral valve clip or anterior leaflet to allow for removal of the mitral valve clip or removal or alteration of the anterior leaflet.
Like Suzuki et al., Saadat et al. disclose an elongate electrosurgical device using a cutting, dissecting and ablating tissue (see [0066] and figures 3A and 9A-9B) via a tissue modifying loop and teach the use of laser ablative energy (see [0067], [0086], [0112], [0115] and claims 14, 24, 39, and 48) delivered through an optical fiber (see [0127]) in order to modify (e.g., cut, ablate, dissect) tissue.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Suzuki et al., as taught by Saadat et al., to provide the elongate device with laser ablative energy delivered through an optical fiber in order to provide an alternate/equivalent treatment energy modality to ablate, cut, and/or dissect tissue.

Regarding claim 8, Suzuki et al. in view of Saadat et al. make obvious the claimed invention, see Saadat et al. [0081] where the range of 70 hertz to 5 megahertz is disclosed.

Regarding claim 10, Suzuki et al. in view of Saadat et al. make obvious the claimed invention, see Saadat et al. [0112] where the battery is disclosed.

Regarding claim 12-14, Suzuki et al. show the device above, 
yet Suzuki et al. fail to explicitly recite: 
the snare basket comprises at least one of medical-grade plastic and medical- grade metal, 
the snare head comprises shape memory material, and 
the shape memory material is nitinol.
Like Suzuki et al., Saadat et al. disclose an elongate electrosurgical medical device used for cutting, dissecting and ablating tissue (see [0066] and figures 3A and 9A-9B) via an electrode loop and teach providing a tissue modifying loop in the form of a suitable metal (interpreted a medical-grade metal) such as stainless steel and nickel- titanium alloy (also known as nitinol) in order to a suitable metal for the tissue modifying loop in order to cut, ablate and dissect tissue, (see [0077]).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Suzuki et al., as taught by Saadat et al., to provide a tissue modifying loop in the form of a suitable metal (interpreted a medical- grade metal) such as stainless steel and nickel-titanium alloy (also known as nitinol) in order to a suitable metal for the tissue modifying loop in order to cut, ablate and dissect tissue.


Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.
First, regarding the arguments directed to the 35 U.S.C. §112 rejections, those arguments are persuasive and the previous grounds of rejection have been withdrawn.  It should be noted, however, that a new ground of rejection based on the same prior art same been set forth below.  All that was required was a slightly different interpretation of the prior art based on a new understanding of Applicant’s claimed invention.  Accordingly, only prior art rejections under  
Second, Applicant summarizes the claimed invention and the prior art beginning on page 8, the last paragraph through page 10, line 5.  These summarizations are helpful but not sufficient for overcoming the present prior art rejections.  Both of the above prior art rejections to claim 1 disclose at least one ablation delivery catheter, wherein ablation has simply been interpreted as surgical removal of bodily tissue and an ablation delivery catheter is a catheter that facilitates the removal of bodily tissue – which is clearly shown in the above rejections.
Third, Applicant’s traversal of the rejection of claim 2 is unpersuasive since the guide catheter is never positively recited, see page 10, 2nd paragraph.
Fourth, the remaining traversals to the remaining rejected claims under 35 U.S.C. §102 are similarly unpersuasive:
The electrode of claim 3 is disclosed – the recitation “for supplying radiofrequency energy to ablate tissue adjacent the mitral valve clip or anterior leaflet to allow for removal of the mitral valve clip or removal or alteration of the anterior leaflet” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such.
The delivery catheter of claims 7 and 11 are also disclosed.  Again any recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such.
Claim 15 - the recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such since the prior art discloses a device capable of such a function.
Claim 17 – the basket with 4 legs/splines is disclosed.
Claim 19 – the cinching capability is disclosed.
Claims 20 and 21 – the claimed invention is disclosed.
Next, regarding Applicant’s traversal of the obviousness rejections, again Applicant summarizes the prior art and the examiner thanks Applicant for this and neither denies or confirms the validity of the summary.  It is paramount to note the presently claimed invention is directed to the statutory class of an apparatus claim of device claim, and NOT a method claim.  Applicant’s claims are loaded with recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation, so much so that it appears that Applicant fails to see how the prior art – albeit having different treatments and methods – discloses or makes obvious Applicant’s presently claimed invention.  Applicant asserts on page 11, last paragraph: “Sadaat does not disclose or suggest a transapical removal device including “a delivery catheter,” “a snare head at a distal end of the delivery catheter [configured] for capturing a mitral valve clip that has been pre-positioned on the mitral valve to bind at least a portion of the mitral valve or for capturing for alteration or removal the anterior leaflet of the mitral valve,” and “one or more ablation delivery catheters configured to ablate tissue surrounding the pre-positioned mitral valve clip or the anterior leaflet,” as recited in claim 1. The Office Action does not suggest Sadaat discloses a transapical removal device having such features. As such, and as set forth above, claim 1 is allowable over the art of record.”  This argument is extremely unpersuasive. The above rejections disclose (or make obvious via teachings from analogous art) the positively recited structural features as well as devices/elements capable of performing the claimed function (albeit in some undefined or disclosed manner).  Therefore the argument that the prior art does not disclose a transapical removal device is very unpersuasive, especially when the prior art discloses or makes obvious the positively recited structural features and discloses or makes obvious devices that are capable of performing the claimed functional limitations.
Each of the claims 4-6, 8-10, and 12-14 that Applicant subsequently lists are rejected properly under 35 U.S.C. §103 and made obvious.  Recall, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Due to the new grounds of rejection this action is made non-final.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792